Title: From George Washington to Henry Laurens, 6 October 1778
From: Washington, George
To: Laurens, Henry


          
            Sir.
            Head Quarters [Fish Kill] 6th October 1778.
          
          This will be delivered to you by Major General the Marquis de la fayette, the generous motives which first induced him to cross the Atlantic, and enter the Army of the United States, are well known to Congress—Reasons equally laudable now engage his return to France, who in her present circumstances claims his services—His eagerness to offer his duty to his Prince and Country, however great, could not influence him to quit the Continent in any stage of an unfinished Campaign—he resolved to remain at least ’till the close of the present—and embraces this moment of Suspense to communicate his wishes to Congress, with a view of having the necessary arrangements made in time—and of being still within reach, should any occasion offer of distinguishing himself in the field.
          The Marquis at the same time from a desire of preserving a relation with us, and a hope of having it yet in his power to be useful as an American Officer—sollicits only a furlough, sufficient for the purposes abovementioned—a reluctance to part with an Officer who unites to all the military fire of youth, an uncommon maturity of judgement—would lead me to prefer his being absent on this footing, if it depended on me.
          I shall always be happy to give such a testimony of his services, as his bravery and conduct on all occasions, entitle him to—and I have no doubt that Congress will add suitable expressions of their sense of his merit, and their regret on account of his departure. I have the honor to be with the greatest respect Sir Your most obedt Servt
          
            Go: Washington
          
          
          p.s. The Marquis is so obliging as to take charge of a Packet containing the Proceedings of a Court Martial in General Schuyler’s case.
          
        